Citation Nr: 1234785	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Jackson, Mississippi.  Jurisdiction has been retained by the Louisville, Kentucky RO.

As an initial matter, the Board notes that an October 2003 Board decision denied the Veteran's claim of entitlement to service connection for a cervical, thoracic, and lumbar spine disability.  A September 2004 Board decision denied the Veteran's motion for reconsideration.  A January 2005 order of the Court of Appeals for Veterans Claims (Court) dismissed the Veteran's appeal for lack of jurisdiction (as untimely).  

In February 2005, the Veteran filed an application to reopen his claim for "cervical and lumbar facet arthropathy/myofascial syndrome."  A March 2009 Board decision granted the Veteran's application to reopen his claim for "cervical and lumbar facet arthropathy/spondylosis/myofascial syndrome with radiculopathy," rephrased the issue as for service connection for a "back disability" for ease of discussion, and remanded the claim for further development, which has been completed and associated with the claims file.  The Veteran's claim was subsequently remanded for further development in August 2010 and March 2011, and such development has been completed and associated with the claims file.  In this particular case, in light of the fact that the Veteran's back and cervical spine conditions have been discussed separately and distinctly by clinicians in the medical evidence of record as well as by the VA examiners, the Board finds that bifurcating the issues for decision as for service connection for a back disability and for service connection for a cervical spine condition is most appropriate for ease of discussion herein, and the Board adds that there is no prejudice to the Veteran in addressing these distinct conditions separately in this decision.  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's back disability is etiologically related to a disease, injury, or event in service.

2.  The weight of the evidence is against a finding that the Veteran's cervical spine disability is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for back and cervical spine disabilities, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that May 2005 and December 2005 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letters informed the Veteran of what information or evidence was needed to support his back and cervical spine claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  A March 2009 letter explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  The Veteran's claim was subsequently readjudicated by way of April 2010 and July 2011 Supplemental Statements of the Case (SSOC), such that any issue as to the timeliness of the notices to the Veteran is harmless.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have all been associated with the claims file.  The Veteran has not identified any outstanding, relevant treatment records for VA to obtain.  In that regard, the Board acknowledges that, in March 2009, the Board remanded the Veterans claims, in part, so that he could be provided with an additional opportunity to identify any outstanding treatment records (and to provide the requisite authorizations) for VA to obtain.  Subsequently, in April 2009, the Veteran identified several treating physicians, but did not provide all of the requisite identifying information or Forms 21-4142.  Therefore, in May 2009, the RO followed up with the Veteran and requested that he provide further information and complete Forms 21-4142.  Subsequently, in May 2009, the Veteran provided completed Forms 21-4142 with the names and addresses of Drs. S.M., J.L., and L.R., as well as D.R.D. Knoxville Medical Clinic and the Pain Management and Rehabilitation Center (a few others were noted as deceased or retired).  In June 2009, the RO requested copies of the identified private treatment records from Drs. S.M., J.L., and L.R., as well as D.R.D. Knoxville Medical Clinic and the Pain Management and Rehabilitation Center.  Subsequently, all of the above outstanding private treatment records were associated with the claims file, except that D.R.D. Knoxville notified the RO that it had no records relating to the Veteran.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directive, and that there is sufficient evidence upon which to base a decision with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As an initial matter, the Board acknowledges that in March 2009, August 2010, and October 2011, the Board remanded the Veteran's claim for further development, to include so that VA examinations could be obtained to address the Veteran's theory of entitlement based on secondary service connection due to a bilateral foot condition  (the August 2010 remand in particular merely remanded the Veteran's claims as inextricably intertwined at the time with his separate claim for a bilateral foot condition).  As noted in the analysis below, however, because service connection for bilateral flat feet was denied by the Board's October 2011 decision, there can be no service connection for a back or cervical spine condition as secondary to the foot condition as a matter of law.

With regard to the Veteran's back claim, the Veteran was provided with a VA examination in December 2005 that addressed direct service connection.  As noted above, the Veteran's claim was remanded in March 2009 for a new VA examination to address, among other things, secondary service connection (which theory of entitlement is now moot as a latter of law).  The Board also acknowledges that it was erroneously noted in the March 2009 remand that a particular March 2005 private medical opinion from Dr. T.H. attributing the Veteran's spinal conditions to service was not of record at the time of the December 2005 VA examination.  However, upon further review of the record, the date stamp on the document shows that it was received by the RO in March 2009 and, therefore, of record at the time of the December 2005 examination.  The Board also directed in its March 2009 remand that the VA examiner address whether the Veteran's back disability was related to service on a direct basis.  

Subsequently, the Veteran was provided with an April 2009 VA examination.  The April 2009 VA examiner opined that the Veteran's post-service occupation as a truck driver was "the principal contributing factor" to his back condition, and he provided a detailed rationale for that conclusion.  Because the April 2009 VA examiner did not, however, specifically address whether it is at least as likely as not that the Veteran's back disability is related to service, the Board again remanded the claim in October 2011 for a new VA examination.  

Based thereon, a December 2011 VA examination was performed.  The Board finds that the December 2011 VA examiner provided the requested opinion, and that he provided a clear rationale for his conclusion.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board further notes that the December 2005, April 2009, and December 2011 VA examination reports reflect that the examiners had an opportunity to review the entire claims file, including the Veteran's service, VA, and private treatment records, and to personally elicit a history from the Veteran and examine him.  Based thereon, the Board finds the VA examination reports are adequate upon which to base a decision with regard to the Veteran's back claim.  

With regard to the Veteran's cervical spine claim, the Veteran was provided with a December 2005 VA examination relating to his claim, which examination report addresses direct service connection.  The December 2005 VA examination report reflects that the examiner had an opportunity to review the entire claims file, including the Veteran's service, VA, and private treatment records, and to personally elicit a history from the Veteran and examine him.  The examiner also provided adequate reasoning for his conclusion.  Based thereon, the Board finds that the December 2005 VA examination report is adequate upon which to base a decision with regard to the Veteran's cervical spine claim.  As noted above, the Board again notes that the March 2005 letter from Dr. T.H. was already of record at the time of the December 2005 VA examination, and the examiner noted that he had reviewed the entire claims file in connection with the examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Back Disability

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2011).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from May 1965 to November 1968.  He claims that he has a back disability secondary to bilateral flat feet that were caused or aggravated by service.  See Board Hearing Transcript at 3; DRO Hearing Transcript at 11; Statements, July 2001, Marc2002, August 2002.

As an initial matter, the Board notes that service connection for bilateral flat feet was recently denied by way of the October 2011 Board decision.  Therefore, while the Board acknowledges the Veteran's lay statements alleging secondary service connection as well as certain private opinions attributing the Veteran's back condition to a bilateral flat foot condition, the Board notes that service connection secondary to bilateral flat foot must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Private Treatment Records, Dr. J.T., July 2002 and February 2005, and Dr. T.H., March 2005.

At the same time however, the Board acknowledges that a February 2005 private opinion from Dr. J.T. reflects that he opined that the Veteran's "spinal disc degeneration is directly related to his flat feet and the marching activity while he was in service."  

In that regard, the Board further acknowledges many statements made by the Veteran in the context of his previously claimed foot condition and secondary back condition in which he reports having spent many hours on his feet marching, among other things, in service.  Therefore, the Board will address a theory of entitlement based on direct service connection.

The Veteran's service treatment records are silent as to any complaints of any back problems.  On the contrary, his October 1968 separation examination report reflects that his spine was normal.  Moreover, the Veteran did not complain of a history of current or prior back problems at the time of his service separation examination.  Rather, the Veteran checked the box indicating that he did not experience any recurring back pain on his October 1968 separation report of medical history.

The first post-service record of complaint of any back problems is a letter from Dr. R.M. in which he wrote that the Veteran complained of low back pain back in March 1990.  See Letter, January 1998.  A July 1995 private treatment record reflects that the Veteran reported experiencing low back pain for six weeks.  A June 1999 medical evaluation report relating to the Veteran's claim for Social Security disability, discussed in more detail below, reflects that x-rays of the Veteran's lumbar spine revealed anterior lipping of several vertebral bodies and well-maintained disc spaces "and these changes would certainly be consistent with a 53 year old."  An October 2006 treatment record from Dr. J.L. reflects that the Veteran complained of low back pain for 10 years, and that films of the lumbar spine revealed some diffuse degenerative changes in the low back, particularly at L5-S1.  Recent private treatment records from Dr. S.M. reflect that the Veteran has been followed for continued complaints of chronic back pain, and diagnosed lumbago.  See Private Treatment Record, June 2009.

The Veteran was provided with VA examinations in December 2005, April 2009, October 2010, and December 2011.  The December 2005 VA examination report reflects that the Veteran reported experiencing back pain, decreased motion, and stiffness.  The examiner recorded a diagnosis of degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's back disability was not caused by or related to his military service, including marching duties.  The examiner reasoned that the Veteran did not complain of any back pain in service, and that his DJD was consistent with his age.

The April 2009 VA examination report reflects that the Veteran reported experiencing low back pain since the early 1970s when he started driving a coal truck as a civilian, and that it got progressively worse (albeit later he reported to the same examiner that it had an onset of 1969).  He reported symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain, with flare-ups from sitting, prolonged standing, bending, and motion.  A diagnosis of degenerative disease of the lumbar spine was recorded.  The examiner opined that the Veteran's back disability was due to his employment as a truck driver (noted as "the principle contributing factor"), noting that "literature has long recognized a much higher incidence if lumbar spine disease and generalized spine disease probably secondary to vibration."

The Veteran was provided with another VA examination in October 2010, albeit the examiner only addressed the issue of whether the Veteran's back condition was secondary to a bilateral foot condition.  Even so, the Board acknowledges that the examiner noted that the Veteran presented with a normal gait, and that upon questioning, he reiterated the same history as at the time of the prior VA examination.  

The December 2011 VA examination report reflects that the Veteran reported first experiencing low back pain about 15 years prior (i.e., around 1996), and that he reported Dr. T.H. diagnosed him with arthritis in his low back.  At the same time, however, the Veteran later reported to the same examiner that he experienced back pain in service but did not seek medical treatment until 10 years after his discharge (i.e., around 1978).  The examiner opined that the Veteran's back disability was less likely as not related to service.  The examiner reasoned that although he reported experiencing back problems in service including during basic training, there was no record of complaint or treatment for any back problems in service, and he reported that he did not seek medical attention until 10 years after discharge.

The Board finds the above opinions of the December 2005, April 2009, and December 2011 VA examiners to be most the probative evidence of record as to whether the Veteran's back disability is related to service on a direct basis.  The VA examiners reviewed the claims file, interviewed and examined the Veteran, and the Board finds that they provided thorough rationale for their conclusions.  These examinations include review of the evidentiary record, to include service treatment records; examination of the Veteran; and consideration of the Veteran's reports of history.  

The Board also acknowledges several statements made by the Veteran regarding the onset of his back symptoms and continuity of symptomatology.  In that regard, the Board notes that he testified at the October 2002 DRO hearing that he experienced back problems for about the last 20 years (i.e., since around 1982).  See DRO Hearing Transcript at 12.  At a March 2003 Board hearing, however, the Veteran testified he began experiencing spinal problems around 1974 but did not get treatment until 1998.  See Board Hearing Transcript, March 2003 at 8-9.  As noted above, the July 1995 private treatment record reflects that he reported low back pain for six weeks, the October 2006 private treatment record reflects that the Veteran complained of low back pain for 10 years, the April 2009 VA examination report reflects that he had experienced low back pain since the early 1970s, and the December 2011 VA examination report reflects he reported low back pain for about 15 years but that he later told the same examiner that he experienced back pain in service and sought treatment 10 years post-service.  Moreover, the Veteran's SSA records reflect that he reported that his back problems began around May 1989, and a March 1999 private treatment record from the Pain Management and Rehabilitation Center reflects the Veteran reported a 10 to 15 year history of low back pain.  In light of all of these inconsistencies in the Veteran's reported history of the date of onset of his back problems, the Board finds the Veteran's reported history to be unreliable and therefore to lack probative value.  

The Board acknowledges that the February 2005 private opinion from Dr. J.T. reflects that he opined that the Veteran's "spinal disc degeneration is directly related to his flat feet and the marching activity while he was in service."  Likewise, the Board acknowledges that the March 2005 private opinion of Dr. T.H. might be interpreted as opining that the Veteran's back disability was caused or aggravated by the Veteran's basic training in service.  Ultimately, however, the Board places more probative value on the more detailed opinions and rationale provided by the December 2005, April 2009, and December 2011 VA examiners.  Notable, Dr. J.T. while accepting the Veteran's unsubstantiated history of in-service onset of back problem, fails to discuss the significance of the Veteran's lack of back complaints in service or his denial of a history of back problems at the time of his service separation.  This history, in contrast, appears to have been considered by the VA examiners.  Accordingly, the Board places little probative weight on the opinion proffered by Dr. J.T.

Also, while the Board acknowledges that the Veteran has attributed his back disability to marching and other physical activity in service, the Board finds the Veteran's opinion regarding the etiology of his back disability to be by far outweighed by the opinions of the VA examiners discussed above because they are competent to render opinions requiring medical expertise based on their medical training and experience.  See 38 C.F.R. § 3.159(a)(1) (2011); Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also acknowledges the March 2006 statement of the Veteran's wife in which she asserts that the Veteran has experienced back pain since she can remember.  Similarly, the Board acknowledges her later April 2009 statement in which she recounts that later into her marriage to the Veteran, he began to experience upper and lower back pain.  These lay statements do not, however, serve to etiologically link the Veteran's back condition to service and, as with the Veteran's opinions regarding etiology, outweighed by the objective opinions proffered by the VA examiners. 

Finally, the Board acknowledges that the Veteran has apparently been awarded disability income by the Social Security Administration (SSA) relating, in part, to his back condition.  The Board notes, however, that this is not indicative as to whether the Veteran's back condition is related to service.

For the above reasons, the Board finds that the preponderance of the evidence is against granting service connection for a back disability.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

Cervical Spine

The Veteran also claims that he has a cervical spine condition related to service.  Specifically, the Veteran has asserted that he has a cervical spine problem that is secondary to flat feet that were incurred or aggravated by service.  See DRO Hearing Transcript at 11; Statements, July 2001, Marc2002, August 2002; see also Private Treatment Records, July 2002 and February 2005 (Dr. J.T.).  As noted above, however, an October 2011 Board decision separately denied entitlement to service connection for bilateral flat feet.  Therefore, as in the case with the Veteran's back disability claim, while the Board acknowledges the Veteran's lay statements alleging secondary service connection as well as certain private opinions attributing the Veteran's cervical spine condition to a bilateral flat foot condition, the Board notes that service connection secondary to bilateral flat foot must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Private Treatment Records, Dr. J.T., July 2002 and February 2005, and Dr. T.H., March 2005.

At the same time, again, the Board acknowledges that a February 2005 private opinion from Dr. J.T. reflects that he opined that the Veteran's "spinal disc degeneration is directly related to his flat feet and the marching activity while he was in service."  The Board also acknowledges again many statements made by the Veteran in the context of his previously claimed foot condition and secondary cervical spine condition in which he reports having spent many hours on his feet marching, among other things, in service.  Therefore, the Board will address a theory of entitlement based on direct service connection.

As an initial matter, the Veteran's service treatment records are silent as to any cervical spine, neck complaints, or history of arthritis.  His October 1968 separation examination report reflects that his spine and other musculoskeletal system were normal.

At the DRO hearing, the Veteran testified that he first began to experience upper neck problems around 1982.  See Transcript at 11.  He testified that he did not have a history of trauma to his cervical spine.  

The first record of complaint is a letter from Dr. R.M. that reflects that in May 1989 diagnosed cervical degenerative disc disease with left shoulder radiculopathy.  See Letter, January 1998.  Subsequent private treatment records reflect that Dr. L.R. performed an anterior cervical C6-C7 microdisectomy and fusion procedure in February 1998 for diagnosed disc herniation at C6-C7.  More recent private treatment records reflect that the Veteran has been followed for cervical spine complaints, and that he has been diagnosed with, among other things, cervicalgia and cervical spondylosis.  See Private Treatment Records, Dr. S.M.

The Veteran was provided with a VA examination in December 2005.  The VA examiner noted that the Veteran reported a gradual onset of neck pain, as well as the Veteran's history of surgical treatment for his cervical spine in 1998.  It was noted that the Veteran was employed as a truck driver for 10 to 20 years.  The examiner recorded a diagnosis of degenerative joint disease of the cervical spine, and opined that it was not caused by or the result of the Veteran's service.  The examiner reasoned that the Veteran did not have any complaints of neck problems in service, and his examination at discharge was normal.

The Board finds the above opinion of the December 2005 VA examiner to be most the probative evidence of record as to whether the Veteran's cervical spine condition is related to service on a direct basis.  The VA examiner reviewed the claims file, interviewed and examined the Veteran, and the Board finds that he provided an adequate rationale for his conclusion.

As noted in the back claim discussion above, the Board acknowledges that the February 2005 private opinion from Dr. J.T. reflects that he opined that the Veteran's "spinal disc degeneration is directly related to his flat feet and the marching activity while he was in service."  Likewise, the Board acknowledges that the March 2005 private opinion of Dr. T.H. might be interpreted as opining that the Veteran's back disability was caused or aggravated by the Veteran's basic training in service.  Ultimately, however, the Board places more probative value on the more detailed December 2005 VA examination report.  As discussed above, Dr. J.T. while accepting the Veteran's unsubstantiated history of in-service onset of back problems fails to discuss the significance of the Veteran's lack of complaints related to his neck and cervical spine in service.  Accordingly, the Board places little probative weight on the opinion proffered by Dr. J.T. Moreover, the Board notes that these private opinions offer no rationale for their conclusions.

The Board also acknowledges several statements made by the Veteran regarding the onset of his cervical spine symptoms and continuity of symptomatology.  At the March 2003 Board hearing, the Veteran testified he began experiencing neck problems around 1974 but did not get treatment until 1998.  See Board Hearing Transcript, March 2003 at 8-9.  He testified at the October 2002 DRO hearing that he first experienced cervical spine problems around 1982.  See DRO Hearing Transcript at 12.  December 1997 and January 1999 private treatment records reflect that the Veteran reported that he first experienced neck pain in 1997.  The Board notes, however, that even if the Veteran experienced cervical spine problems as early as 1974, that is not sufficient to etiologically link his cervical spine condition to service.  In any event, in light of the inconsistencies in the Veteran's reported date of onset of symptoms, the Board finds his recollection to be inaccurate and not credible.  

Also, while the Board acknowledges generally that the Veteran has attributed his cervical spine disability to marching and other physical activity in service, the Board finds the Veteran's opinion regarding the etiology of his cervical spine disability to be by far outweighed by the opinions of the VA examiners discussed above because they are competent to render opinions requiring medical expertise based on their medical training and experience.  See 38 C.F.R. § 3.159(a)(1) (2011); Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also acknowledges an April 2009 statement of the Veteran's wife in which she recounts that later into her marriage to the Veteran, he began to experience upper and lower back pain.  Unfortunately, however, her statements do not etiologically link the Veteran's cervical spine condition to service.

Finally, as noted in the back claim discussion above, while the Board acknowledges that the Veteran has apparently been awarded disability income by the Social Security Administration (SSA) relating, in part, to his cervical spine condition, the Board notes that such is not, however, indicative as to whether the Veteran's cervical spine condition is related to service.

For the above reasons, the Board finds that the preponderance of the evidence is against granting service connection for a cervical spine condition.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a cervical spine condition is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


